office_of_chief_counsel internal_revenue_service memorandum cc dom it a spshepherd number release date date date to assistant district_counsel kansas-missouri district kansas city cc msr ksm kcy from assistant chief_counsel income_tax accounting cc dom it a returns subject significant service_center advice regarding refund from adjustments to balance due this responds to your request for significant service_center advice dated date regarding the application of sec_6611 of the code to the computation of interest on tax refunds issue sec_1 is interest on a tax_refund computed under sec_6611 or sec_6611 of the code if the tax_return shows a balance due but the service issues a refund because the taxpayer made an error or errors on the return which the service corrects is interest on a tax_refund computed under sec_6611 of the code sec_6611 of the code or both sections if a return is filed claiming a refund and the service determines that the taxpayer is entitled to a larger refund than the amount claimed on the return in the case of a tax_refund resulting from a service-initiated adjustment under sec_6611 of the code does the interest-free period under sec_6611 include the interest-free period under sec_6611 conclusion sec_1 interest on the refund is computed under sec_6611 of the code both sec_6611 and sec_6611 of the code apply the former section applies to the amount claimed as a refund on the return the latter section applies to the additional_amount that the service determines is payable to the taxpayer the interest-free period under sec_6611 does not include the interest- free period under sec_6611 the two interest-free periods run consecutively rather than concurrently under current administrative practice the total interest-free period i sec_58 days for individuals and days for corporations discussion sec_6611 of the code provides in general that interest is paid on any overpayment of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 of the code provides that in the case of a refund interest is paid from the date of the overpayment to a date preceding the date of the refund check by not more than days under current administrative practice the interest-free period preceding the date of the refund check is days if the refund is payable to an individual and days if the refund is payable to a corporation the interest-free period prescribed under b allows the service to compute interest due at a fixed point in time and then process the refund check without additional interest accruing before the taxpayer receives the check see 997_f2d_335 7th cir sec_6611 provides that no overpayment interest will be paid if the overpayment is refunded within days after the last date prescribed for filing the return determining without regard to any extension of time for filing the return or if the return is filed after such last date the refund is made within days after the return is filed sec_6611 provides that if the taxpayer files a claim for a credit or refund for any overpayment_of_tax and such overpayment is refunded within days after the filing_date of the claim no overpayment interest is paid from the filing_date of the claim until the refund date sec_6611 provides that if an adjustment initiated by the service results in a refund_or_credit of an overpayment overpayment interest will be computed by subtracting days from the number of days interest is otherwise allowed under sec_6611 section of the revenue reconciliation act of obra amended sec_6611 by enacting subsections e e and e the purpose of the amendment was to provide parallel rules applicable to all tax refunds whether arising from an original tax_return an amended_return or claim_for_refund or a service-initiated adjustment in determining whether subsection e e or e applies the source or origin of the refund must be determined if a refund arises from an original return sec_6611 applies if the refund arises from a service-initiated adjustment sec_6611 applies see h_r conf_rep no 103d cong 1st sess issue if a return is filed showing a balance due but a refund is paid because the taxpayer made an error or errors on the return which the service corrects the refund arises from action initiated by the service rather than from the filing of the return the computation of the interest is therefore governed by sec_6611 issue this issue may be illustrated by an example in which the return claims a dollar_figure refund and the service determines that the taxpayer is entitled to a dollar_figure refund which is dollar_figure more than the amount claimed on the return sec_6611 applies to the amount claimed on the return dollar_figure and sec_6611 applies to the additional_amount payable to the taxpayer as determined by the service dollar_figure it would be improper to apply sec_6611 or sec_6611 to the entire dollar_figure refund the dollar_figure refund arises in part from the filing of the return and in part from action initiated by the service issue if a refund arises from a service-initiated adjustment under sec_6611 overpayment interest is computed by subtracting days from the number of days interest would otherwise be allowed with respect to the overpayment this language indicates that the sec_6611 interest-free period and the sec_6611 interest-free period operate independently of each other therefore the interest free- period of sec_6611 is not subsumed into the larger interest-free period under sec_6611 and the two interest-free periods run consecutively rather than concurrently thus under current administrative practice the total interest-free period for a service-initiated adjustment would be days for individuals and days for corporations if you have any questions regarding this memorandum please call sara shepherd pincite0 jody j brewster by ____ s ___________________ george j blaine chief branch copy to cc dom fs
